Title: James Madison to Robley Dunglison, 8 October 1833
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Ocr. 8. [1833]
                            
                        
                        Your favor of the 7th is just recd. We had counted with confidence on the opportunity it promises, which will
                            enable us to express in the way we can best express, the cordial regards and all the good wishes which accompany your
                            removal to a new theatre for your distinguished talents. The best indemnity for the losses sustained by the late one  me &
                            by your friends will be the full accomplishment of all the expectations, which are so well authorized by the title to
                            them, you will carry with you. We shall receive Mrs. D. & yourself at the designated time, with particular
                            pleasure but not without a regret that the visit will be so fugitive, nor without a hope that it may be made less so. Meantime
                            we offer our affectionate salutations to you both
                        
                            
                                
                            
                        
                    